Citation Nr: 1232598	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-39 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for hypertensive heart disease, to include as secondary to diabetes mellitus.  

3.  Entitlement to service connection for renal failure, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for residuals of stroke, to include as a result of diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1971 to September 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

Recent VA medical records have added to the Veteran's electronic Virtual VA folder.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran is a Vietnam War era Veteran.

2.  The preponderance of the evidence is against a finding that the Veteran served in Vietnam.

3.  The Veteran's diabetes mellitus had its onset many years after active duty service, was not first shown during a period of active duty, and the evidence does not show that it is related to any disease, injury or event in service.

4.  The Veteran's hypertensive heart disease had its onset many years after active duty service, was not first shown during a period of active duty, and the evidence does not show that it is related to any disease, injury or event in service.



5.  The Veteran's renal failure had its onset many years after active duty service, was not first shown during a period of active duty, and the evidence does not show that it is related to any disease, injury or event in service.

6.  The Veteran's stroke had its onset many years after active duty service, was not first shown during a period of active duty, and the evidence does not show that it is related to any disease, injury or event in service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred during active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Hypertensive heart disease was not incurred during active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

3.  Renal failure was not incurred during active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

4.  A stroke was not incurred during active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the RO sent correspondence in October 2008 and November 2008.  Those documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the Veteran with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the Veteran's possession.  Additionally, the October 2008 letter from the RO advised the Veteran that a disability rating and an effective date would be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, he has received all required notice.  Therefore, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the final adjudication in the September 2009 supplemental statement of the case. 

With respect to the duty to assist, the RO has secured the Veteran's service medical records and VA treatment records.  The Veteran and his representative also have submitted several statements in support of the claim.  Therefore, there is no indication that any additional evidence remains outstanding, and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Some chronic diseases, such as cardiovascular-renal disease (including hypertension), may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a) (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  A disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.309 (2011).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases includes:  chloracne or other acneform disease consistent with chloracne, type 2 diabetes mellitus, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).

Thus, presumed service connection for a disease that is the residuals of herbicide exposure requires that a veteran must show that he served in the Republic of Vietnam during the Vietnam War era.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6) (2011).  

In this case, the Veteran's Report of Separation from Active Duty indicates that he served on active duty from October 1971 to September 1974 and was awarded the National Defense Service Medal.  A review of that form does not show that the Veteran served in Vietnam during the Vietnam War era.  

The presumption of herbicide exposure requires that the Veteran's service involved duty or visitation in the Republic of Vietnam.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 CFR § 3.307(a)(6)(iii) (2011).

The Veteran must also be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) (2011).  However, the unavailability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Diabetes Mellitus

The service medical records show no complaints of, treatment for, or diagnosis of diabetes mellitus.  A September 1974 separation examination was negative for albumin in urinalysis testing.  

VA medical records show that the Veteran had a diagnosis of hyperglycemia in August 2007.  He was first diagnosed with and treated for diabetes mellitus, type II after being admitted on July 16, 2007, for elevated blood glucose.  

An October 2008 request to the National Personnel Records Center returned with a November 2008 response, indicating that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.

A review of the Veteran's Report of Separation from Active Duty indicates that the Veteran had no foreign or sea service during his period of active duty.  

In an October 2008 statement, the Veteran indicated that he was a Vietnam Veteran with Agent Orange exposure from service.  He did not, however, indicate that he served in Vietnam.  

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (such as a broken leg, separated shoulder, flat feet, varicose veins), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011).  A determination as to whether medical evidence is needed to demonstrate that a Veteran  presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition, such as whether the appellant's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a claimed disability, VA adjudicators have the responsibility of determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt is resolved in the Veteran's favor.  38 CFR § 3.102 (2011).

The Veteran has submitted statements in support of his claims for service connection for diabetes mellitus, which include his assertions that he was exposed to herbicide agents through his service during the Vietnam War era.  The Veteran does not assert, nor does the evidence otherwise show that the Veteran served in Vietnam during his service.  Therefore, the Board finds that the Veteran is not entitled to the presumption of exposure to Agent Orange and service connection for diabetes mellitus is denied.  

Moreover, the service medical records do not show that the Veteran had diabetes mellitus during a period of active duty.  The Veteran maintains that his diabetes mellitus is a result of in-service exposure to herbicides while in service.  However, the Veteran has provided no evidence other than his assertions to support that theory.  The Veteran as a lay person is not competent to provide an etiological opinion for diabetes as being due to exposure herbicides as that is beyond the ability of a lay person to observe.  The Veteran has not asserted, and the evidence does not otherwise show, that diabetes mellitus is otherwise related to active service.  

The evidence also does not establish continuity of symptomatology.  The Veteran has not reported that he had diabetes mellitus in service or that symptoms continued thereafter.  Diabetes mellitus was first shown years after service with no indication that it may be related to service.  Thus, the Board finds that there is no continuity of symptomatology.  The evidence also does not show that the Veteran had diabetes mellitus within one year of discharge.  

The Board notes that a VA examination was not obtained with respect to this claim.  However, the Board finds that the evidence shows that the Veteran did not have diabetes mellitus at separation and did not serve overseas in Vietnam.  Furthermore, there is an absence of competent evidence of a possible nexus between service and the claimed disorder.  The Board finds that no event, disease, or injury is shown in service.  Therefore, remand for an examination and/or opinion is not necessary to decide the claim.  Accordingly, the Board finds that a VA examination is not needed to adjudicate this claim.  38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the weight of the probative evidence is against the Veteran's claim, service connection for diabetes mellitus, to include as being due to exposure to herbicides, is denied.  38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertensive heart disease, renal failure, and residuals of stroke

The Veteran also seeks entitlement to service connection for hypertensive heart disease, renal failure, and residuals of stroke, to include as secondary to diabetes mellitus.  

The service medical records show no complaints of, treatment for, or diagnoses of hypertensive heart disease, renal failure, or stroke.  The September 1974 separation examination marked the Veteran's heart, head, and genitourinary systems as normal.  

VA medical records indicate the Veteran had a stroke in April 2007.  VA medical records show a diagnosis of acute on chronic kidney disease secondary to hyperglycemia in July 2007.  A list of active medical problems includes hypertension and chronic kidney disease.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran's current claim for hypertensive heart disease is related to, was incurred in, or manifested to a degree of 10 percent within one year following the Veteran's service.  The service medical records are silent for any diagnosis of hypertension, and the Veteran's post-service medical records do not show any complaint, diagnosis, or treatment for hypertension until several years after separation from service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the evidence does not show a diagnosis of hypertension until several years after separation, and there is no competent evidence of record linking the claimed condition to service.  Furthermore, the Veteran has not alleged any continuity of symptomatology since service.  Accordingly, the Board finds that service connection for hypertension on a direct basis, and under the presumptive provisions of 38 C.F.R. § 3.309(a) must be denied.  

The Board finds that the preponderance of the evidence is also against a finding that the Veteran's current claims for renal failure and residuals of stroke are related to or were incurred in service.  The service medical records are silent for diagnoses of or treatment for kidney disease or stroke and the Veteran's post-service medical records do not indicate the Veteran was treated for kidney disease for many years after service.  Moreover, the Veteran suffered a stroke in April 2007, approximately 33 years after separation from service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Accordingly, the Board finds that service connection for kidney disease and residuals of stroke must be denied because they are not shown in service or for many years after service.  

Moreover, the evidence does not establish continuity of symptomatology in this case.  The Veteran has not reported that he had hypertension, kidney disease, or a stroke in service and that symptoms continued thereafter.  The first assessments of hypertension, kidney disease, or a stroke were years after service, with no indication that they are or may be related to service.  Thus, the Board finds that there is no continuity of symptomatology.

While the Veteran asserts that his claims for hypertensive heart disease, renal failure, and residuals of stroke are secondary to diabetes mellitus, the Board has determined that the Veteran is not entitled to service connection for diabetes mellitus.  Therefore, secondary service connection for hypertensive heart disease, renal failure, and residuals of stroke, as secondary to diabetes mellitus, must be denied because the claimed primary disability is not service-connected.  38 C.F.R. § 3.310 (2011).

Even if hypertensive heart disease, renal failure, and stroke are not diseases that are presumptively linked to herbicide exposure, the Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this case, however, the Veteran has not presented evidence showing that hypertensive heart disease, renal failure, and residuals of stroke may be related to service, to include claimed exposure to herbicides while serving in Vietnam.  The evidence does not otherwise show that hypertensive heart disease, renal failure, and residuals of stroke may be related to service.

The Veteran has claimed that his hypertensive heart disease, renal failure, and residuals of stroke are related to service.  However, the Veteran has not claimed that he has medical training that would permit him to provide a competent opinion concerning the etiology of these conditions.  The determination in this case as to the causes of hypertensive heart disease, renal failure, and residuals of stroke are beyond the observations that a lay person is capable of, and therefore, the Veteran's statements regarding etiology are not competent.  Therefore, the Board finds that the Veteran's statement associating his current hypertensive heart disease, renal failure, and residuals of stroke with service does not constitute competent evidence concerning etiology.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000).  

The Board notes that VA examinations were not obtained with respect to the claims.  However, the evidence shows that the Veteran did not have hypertensive heart disease, renal failure, or residuals of a stroke at separation or within one year of separation.  Furthermore, entitlement to service connection for diabetes mellitus has been denied.  In addition, the credible and competent evidence of record does not show any event, disease, or injury in service that would cause an examination to be needed in this case.  38 C.F.R. § 3.159 (c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the weight of the probative evidence is against the Veteran's claim, hypertensive heart disease, renal failure, and residuals of a stroke, to include as secondary to diabetes mellitus, are denied.  38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  The Board finds that the preponderance of the evidence is against the claims and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for diabetes mellitus is denied.  

Service connection for hypertensive heart disease is denied.  

Service connection for renal failure is denied.  

Service connection for residuals of stroke is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


